Citation Nr: 0800052	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  06-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for right radius fracture with postoperative scar, 
tenosynovitis of the right hand, and loss of nerve sensation 
of the medial ulnar, radial, median antecubital, and lateral 
anteubital nerves.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin that denied the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for right radius fracture with postoperative scar, 
tenosynovitis of the right hand, and loss of nerve sensation 
of the medial ulnar, radial, median antecubital, and lateral 
anteubital nerves.  The veteran perfected a timely appeal of 
this determination to the Board.

In a March 2007 rating decision, the RO increased the 
veteran's rating from 30 percent to 50 percent, but the 
veteran continued his appeal.

In September 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.


FINDINGS OF FACT

1. Right upper extremity sensorimotor neuropathy, a residual 
right arm scar, and arthritis of the right elbow have each 
been separately diagnosed and are productive of separate and 
distinct symptomatology, rather than overlapping or 
duplicative symptomatology.

2. The veteran's right upper extremity sensorimotor 
neuropathy does not approximate complete paralysis of the 
median, ulnar, or radial nerves.

3. The veteran's right arm scar is painful on examination, is 
not unstable, is deep with underlying soft tissue muscle 
damage, and has an area of 30 square centimeters.

4. The veteran's right elbow has degenerative arthritis, 
established by x-ray findings, and limitation of right elbow 
motion that, even considering any additional functional loss 
due to pain, weakness, excess fatigability, or 
incoordination, or any other such factors not contemplated in 
the relevant rating criteria, is not to the level of 90 
degrees of flexion or any limitation of extension.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 
percent for right upper extremity sensorimotor neuropathy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
4.124a, Diagnostic Codes 5024, 5215, 8514-8516 (2007).

2. The criteria for a disability rating of 10 percent, but no 
more, for a right arm scar have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.118, 
Diagnostic Codes 7801-7805 (2007).

3. The criteria for a disability rating of 10 percent, but no 
more, for degenerative arthritis of the right elbow have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5206-5208 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an October 
2004 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006, and his claim was readjudicated in 
March 2007.  As such, any notice deficiencies related to the 
effective date were subsequently remedied.  Thus, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, two VA 
examinations, the veteran's testimony at his December 2006 RO 
hearing and September 2007 Board hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 50 percent for right radius fracture with 
postoperative scar, tenosynovitis of the right hand, and loss 
of nerve sensation of the medial ulnar, radial, median 
antecubital, and lateral anteubital nerves.  Initially, the 
Board notes that the veteran is right-hand dominant.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The veteran's right arm disability is currently rated by 
analogy under hyphenated Diagnostic Code (DC) 5024-8515.  See 
38 C.F.R. §§ 4.20, 4.27.  DC 5024 is the diagnostic code for 
tenosynovitis.  DC 8515 is the diagnostic code for paralysis 
of the median nerve.

Under DC 5024, tenosynovitis is rated on limitation of motion 
of the affected parts.  38 C.F.R. § 4.71a, DC 5024.

Limitation of wrist motion is rated under DC 5215, which 
provides for a 10 percent rating for limitation of motion of 
the wrist where dorsiflexion is less than 15 degrees or where 
palmar flexion is limited in line with forearm.  38 C.F.R. 
§ 4.71a, DC 5215.

Under DC 8515, for the dominant or major hand, mild 
incomplete paralysis of the median nerve warrants a 10 
percent evaluation, moderate incomplete paralysis of the 
median nerve warrants a 30 percent evaluation, and severe 
incomplete paralysis of the median nerve warrants a 50 
percent evaluation.  Complete paralysis of the median nerve, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the place of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, and the index 
and middle finger remain extended; cannot flex the distal 
phalanx of the thumb, defective opposition and abduction of 
the thumb at the right angle to the palm; flexion of the 
wrist weakened; pain with trophic disturbances warrants a 70 
percent evaluation.  38 C.F.R. § 4.124a, DC 8515.

The Board also notes the provisions of DC 8514 for paralysis 
of the musculospiral nerve (radial nerve), and DC 8516 for 
paralysis of the ulnar nerve.

Under DC 8514, incomplete paralysis of the radial nerve is 
evaluated as 20 percent disabling if found to be mild, 30 
percent for the major limb if found to be moderate, and 50 
percent for the major limb if the condition is found to be 
severe.  Complete paralysis with be evaluated as 70 percent 
for the major limb for drop of the hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted falling 
within the line of the outer border of the index finger, or 
where the patient cannot extend the hand at the wrist, extend 
the proximal phalanges of the fingers, extend the thumb, or 
make lateral movement of the wrist, or where there is 
supination of the hand, weakened extension and flexion of the 
elbow, or where loss of synergetic motion of extensors 
seriously impairs the hand grip, or where total paralysis of 
the triceps occurs only as the greatest rarity.  38 C.F.R. 
§ 4.124a, DC 8514.

Under DC 8516, mild incomplete paralysis warrants a 10 
percent rating, moderate incomplete paralysis warrants a 
rating of 30 percent, and severe incomplete paralysis 
warrants a 40 percent rating for the major extremity.  A 
maximum evaluation of 60 percent is warranted for complete 
paralysis of the ulnar nerve of the major upper extremity, 
which is defined as being manifested by the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.  38 C.F.R. § 4.124a, DC 8516.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the 
disability is to be rated as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
20 percent; with X- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 10 percent.  
38 C.F.R. § 4.71a, DC 5003.

Under DC 5206, limitation of flexion of either the major or 
minor forearm to 100 degrees warrants a 10 percent rating; 
limitation of flexion of either forearm to 90 degrees 
warrants a 20 percent rating; limitation of flexion of the 
major forearm to 70 degrees warrants a 30 percent rating; 
limitation of flexion of the major forearm to 55 degrees 
warrants a 40 percent rating; and limitation of flexion of 
the major forearm to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, limitation of extension of either the major or 
minor forearm to 45 or 60 degrees warrants a 10 percent 
rating; limitation of extension of either forearm to 75 
degrees warrants a 20 percent rating; limitation of extension 
of the major forearm to 90 degrees warrants a 30 percent 
rating; limitation of extension of the major forearm to 100 
degrees warrants a 40 percent rating; and limitation of 
extension of the major forearm to 110 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5207.

Under DC 5208, a 20 percent disability rating is available 
for either the major or minor arm where flexion is limited to 
100 degrees and extension is limited to 45 degrees.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that scars not involving the head, face, or 
neck are rated under DCs 7801-7805.

Scars that are deep or that cause limited motion are rated 
under DC 7801.  DC 7801 provides that scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 6 sq. 
in. (39 sq. cm.).  A 20 percent evaluation will be assigned 
if the area exceeds 12 sq. in. (77 sq. cm.).  A 30 percent 
evaluation will be assigned if the area involved exceeds 72 
sq. in. (465 sq. cm.).  A 40 percent disability will be 
warranted if the area exceeds 144 sq. in. (929 sq. cm.).

Scars that are superficial, do not cause limited motion, and 
cover area of 144 inches or more are given a compensable 
rating under DC 7802.  Unstable superficial scars are rated 
under DC 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.  Superficial scars that are painful on examination 
are rated under DC 7804.  DC 7805 provides that other scars 
are rated on limitation of function of the affected part.  A 
deep scar is one associated with underlying soft tissue 
damage, and a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DCs 7801-
7805.


In the instant case, the veteran was afforded a VA 
examination in February 2005.  On examination, the following 
was noted: evidence of a wall-healed scar over the dorsal 
aspect of the right forearm, approximately 11 centimeters 
(cm) long; very mild atrophy over the right extensor mass, as 
compared to the left; evidence of mild atrophy/flattening of 
the right thenar muscles, as compared to the left, 
particularly given the fact that the veteran was right hand-
dominant; and palpation over the structures of the right 
forearm elicited no tenderness.  There was a mild positive 
grind test, with the right wrist; range of motion in the 
right wrist revealed wrist flexion to approximately 80 
degrees, and wrist extension to approximately 45 degrees; 
ulnar deviation was to 40 degrees, and radial deviation was 
to 20 degrees.  

Manual muscle testing revealed 5/5 strength for elbow 
flexion, 4/5 (breakaway) strength with wrist extension, and 
4+/5 strength in elbow extension; finger flexion at the 
distal phalanxes were 5/5 of the second and third fingers, 
and 4/5 for the fourth and fifth digits; finger abduction was 
4/5, distal thumb flexion was 5/5, and thumb/fifth digit 
opposition strength was 4/5; Finkelstein's test was very 
mildly positive of the right.  Sensation testing (sharp 
versus dull discrimination) revealed several inaccuracies, 
even with repeat testing, of the right C5 to T1 dermatomes; 
the veteran reported subjective numbness over the area of the 
right fifth digit, the lunar border of the right hand, and 
proximal forearm, and the dorsal and ulnar borders of the 
surface of the right hand; Tinel's was strongly positive at 
the right elbow pain and paresthesias; Tinel's at the wrist 
was negative bilaterally, and Phalen's test reproduced pain 
in the fifth digit; Spurling's was negative bilaterally; 
vibration sensation was normal in the left wrist and hand, 
but severely decreased at the right; there was evidence of a 
bony enlargement over the area of the distal ulna, but no 
evidence of loose motion or malunion.  

It was noted that available imaging studies, including an x-
rays from March 1998, showed deformity of the distal radius, 
with slight apex anterior angulation and callus formation, 
consistent with an old fracture, evidence of a medial 
epicondyles avulsion fracture of uncertain age, with body 
alignment being otherwise maintained, and also evidence of 
degenerative sclerosis and osteopyte formation at the ulnar 
styloid, radial ulnar joint, and minimally at the radiocarpal 
joint.  March 2005 electromyography (EMG) study produced the 
following conclusions by the physicians administering the 
examination: no sensory responses obtained from the right 
upper extremity involving the median nerve, ulnar nerve, and 
radial nerve, which was the same as in the 1998 report; 
moderate right median motor neuropathy at the wrist, which 
was also present back in 1998, with no median sensory and 
increased median motor latency; right ulnar sensory abnormal 
and ulnar motor within normal limits, with normal inching by 
Miller's method; the old chronic changes were noted in the 
right C8 and T1 muscles, namely the flexor carpi ulnaris and 
flexor pollicis longus; abnormal wrist joint with radial 
deviation noted with absent right extensor carpi radialis 
longus and right extensor carpi radialis brevis; extensor 
digitorum communis present but small in bulk, with extensor 
carpi ulnaris bulk also decreased.  

The veteran was diagnosed as having the following: old 
fracture deformity of the right forearm at the wrist; loss of 
sensation at the right upper extremity related to traumatic 
incident, including right medial mononeuroapthy, right ulnar 
and radial sensory neuropathy; and evidence of muscle 
weakness, in addition to sensory changes, described above.  
It was also noted that, on x-ray examination, the veteran had 
a mild degenerative joint disease anteriorly along the elbow 
joint, and stable radiographs of the right wrist with 
deformity of an old healed fracture involving the radial 
shaft.

The veteran was afforded another VA examination in April 
2006.  On examination of the veteran's right arm scar, the 
following was noted: the total area involved with the scar 
was 12 cm times 2.5 cm, covering 1 percent of the total body 
area and 2 percent of the exposed body area; the scar was 
tender on examination on deep palpation; there was adherence 
to the underlying tissue; there was a significant depression 
noticed in the scar of 7 millimeters because of the absence 
of muscle underneath the scars; below the skin of the scar, 
only tendons could be palpated because of significant loss of 
muscle under the scar; the scar itself was not unstable; the 
scar was deep with underlying soft tissue muscle damage; 
there was no inflammation, edema, or keloid formation; the 
color of the scar was slightly hypopigmented as compared to 
the rest of the skin; there was no induration or 
inflexibility of the skin in the scar; and the scar was not 
located at any joint to affect the range of motion of either 
the wrist or the elbow joint.  

On examination of the peripheral nerves, the following was 
noted: elbow flexors on the right side were 4+/5, but elbow 
extensors were 5/5; wrist extensors and flexors were both 
4+/5; finger flexors on the little and ring fingers on the 
right hand showed a power of 4+/5; the extensors in those two 
fingers also showed a power of 4+/5; the rest of the flexors 
and extensors of the finger showed 5/5 power; the abduction 
or adduction of all fingers and thumb showed 5/5 power; there 
was decreased grip strength of the right side as compared to 
the left of a mild intensity; the right thenar prominence was 
not as prominent, showing evidence of atrophy in the 
underlying muscles of the right thenar eminence.  The veteran 
did have generalized decreased sensation in the entire right 
hand and distal 1/3 of the forearm, however, there was marked 
decrease in sensation in the little and ring fingers in the 
right hand, as well as distal 1/3 of the finger and the thumb 
of the right hand.  Reflexes on the right biceps and 
supinator areas were markedly diminished as compared to the 
brisk reflexes on the left biceps and supinator areas.  

Examination of the right wrist revealed the following: no 
obvious deformity of the right wrist; the hand was kept in a 
functional position without ankylosis; the wrist dorsiflexion 
was up to a total of 40 degrees with pain starting at 28 
degrees of extension; the wrist palmar flexion was up to 55 
degrees total with pain sating at 48 degrees; wrist radial 
deviation was up to 40 degrees with pain starting at 30 
degrees and wrist ulnar deviation was up to 26 degrees with 
pain starting at 20 degrees; forearm supination was up to 70 
degrees and forearm pronation was up to 30 degrees; elbow 
flexion was up to 140 degrees total with pain starting at 100 
degrees of flexion.  The veteran was able to extend his 
forearm and elbow fully to 180 degrees; range of motion were 
the same both passive and active, including movements against 
gravity and resistance.  Slight crepitus was felt during 
range of motion testing of the wrist, but none in the elbow; 
the range of motion was not affected by fatigue, weakness, 
lack of endurance or incoordination, or repetitive use.  
There was also tenderness present on the lateral aspect of 
the dorsal right wrist; there was no edema, effusion, 
instability, redness, heat or abnormal movements or guarding 
moments noticed on the right wrist examination.  There was no 
evidence of inflammatory arthritis or carpal tunnel on the 
right wrist with negative Tinel and Phalen signs of the right 
as compared to the left.  The elbow examination was otherwise 
unremarkable except for range of motion.  The veteran was 
diagnosed as having the following: tenosynovitis of the right 
wrist, status post fracture, right distal radius; right 
median ulnar and radial sensorimotor neuropathy, status post 
right radial fracture; cicatrix, right forearm; and 
degenerative joint disease of the right elbow, status post 
fracture of right distal radius.  

The VA examiner opined that the veteran continued to suffer 
severe residuals from his service-connected right radial 
fracture, which caused damage to the median, radial, and 
ulnar nerves, resulting in motor and sensory symptoms that he 
was currently experiencing in the distal right forearm as 
well as entire hand; that the veteran also continued to 
suffer from the tenosynovitis of the right wrist and from 
degenerative joint disease of the right elbow, both of which 
were the major cause of his restricted range of motion in 
those joints and pain in the right wrist, and which were 
directly caused by his service-connected injury to the right 
forearm; and that the veteran's cicatrix, with underlying 
loss of muscle tissue, also continued to be a source of 
significant pain symptoms in the right forearm, which was 
also a direct result of his service-related injury to the 
right forearm.

A February 2007 VA outpatient note indicates that the veteran 
was seen as a walk-in for the chief complaint of increased 
arm pain, that he complained of increased steady ache in the 
right forearm radiating up to his shoulder for the past two 
or three days, since sub-zero weather hit, and that he had 
tried a medicated rub in addition to usual medicine.

After reviewing the record, the Board finds that (1) the 
veteran should be separately rated for loss of nerve 
sensation of the upper right extremity, postoperative scar, 
and arthritis of the right elbow; (2) the veteran's right arm 
loss of nerve sensation does not more closely approximate the 
criteria for a 70 percent disability rating under DC 8515 
than those for a 50 percent disability rating; (3) the 
veteran's postoperative scar most closely approximates the 
criteria for a disability rating of 10 percent; and (4) the 
veteran's right elbow arthritis most closely approximates the 
criteria for a disability rating of 10 percent.

First, the veteran should be separately rated for loss of 
nerve sensation of the upper right extremity, postoperative 
scar, and arthritis of the right elbow, as each of these 
conditions has been separately diagnosed in the medical 
evidence and is productive of separate and distinct 
symptomatology, rather than overlapping or duplicative 
symptomatology.  See 38 C.F.R. § 4.14; see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  On April 2006 VA 
examination, the veteran was diagnosed as having right median 
ulnar and radial sensorimotor neuropathy, status post right 
radial fracture, cicatrix, right forearm, and degenerative 
joint disease of the right elbow, status post fracture of 
right distal radius.  The veteran's sensorimotor neuropathy 
was noted to be productive of sensory loss of the hand, 
weakness of the hand and wrist, decreased reflexes, and 
muscle atrophy, while the veteran's right arm scar was tender 
and deep on examination, and the veteran's right elbow 
arthritis was productive of painful and limited motion of the 
right elbow joint.  The Board notes that the criteria of DC 
8515, under which the veteran was previously rated, speak to 
functional loss of the wrist and hand related to nerve 
damage, and do not contemplate right arm skin and tissue pain 
or limitation of elbow function.  In short, the Board finds 
that the veteran's loss of nerve sensation of the upper right 
extremity, postoperative scar, and arthritis of the right 
elbow have all been shown in the medical evidence to be 
separate conditions and productive of distinct symptomatology 
not contemplated under one diagnostic code.  Thus, separate 
ratings for each of these conditions are warranted.

The Board notes that the veteran's residuals of his service-
connected injury include damage to the median, radial, and 
ulnar nerves, resulting in motor and sensory symptoms in the 
distal right forearm as well as entire hand.  Thus, the 
veteran can be rated under DC 8514, DC 8515, or DC 8516.  
However, separate ratings under these three codes are not 
warranted, as there is significant overlapping or duplication 
of symptomatology among these residual conditions, as they 
are evaluated in the diagnostic codes.  See 38 C.F.R. § 4.14; 
see also Esteban, 6 Vet. App. at 261.  In this regard, the 
Board notes that the rating criteria for each nerve group 
generally apply to sensorimotor neuropathy in the whole hand 
and wrist and corresponding loss of hand and wrist function.  
Therefore, the Board finds that a single rating under DC 
8514, DC 8515, or DC 8516 is appropriate in the instant case 
to evaluate the veteran's right upper extremity sensorimotor 
neuropathy.

The Board also notes that the veteran has been separately 
diagnosed as having tenosynovitis of the right wrist, status 
post fracture, and that, although the RO has rated the 
veteran's tenosynovitis by analogy under DC 8515, 
tenosynovitis is typically rated on limitation of motion of 
the affected part.  38 C.F.R. § 4.71a, DC 5024.  However, the 
Board notes that most to which wrist dorsiflexion was noted 
to be limited was 40 degrees, with pain starting at 28 
degrees of extension, wrist palmar flexion up to 55 degrees 
total, with pain starting at 48 degrees, wrist radial 
deviation up to 40 degrees, with pain starting at 30 degrees, 
and wrist ulnar deviation up to 26 degrees, with pain 
starting at 20 degrees.  Even considering factors such as 
addional functional loss due to pain, the veteran's 
dorsiflexion has not been noted to be limited to less than 15 
degrees, and palmar flexion has not been limited to in line 
with the forearm.  Thus, a separate compensable rating under 
DC 5215 for limitation of wrist motion due to the veteran's 
tenosynovitis is not warranted.  Moreover, the Board notes 
that, to the extent that some weakened flexion of the wrist 
has been noted in the record, such weakened flexion of the 
wrist is contemplated in the rating criteria of DC 8515 and 
DC 8516.  Thus, a separate compensable rating for 
tenosynovitis of the right wrist is not warranted in the 
instant case.

Second, the veteran's right upper extremity sensorimotor 
neuropathy does not more closely approximate a disability 
rating of 70 percent than those for a 50 percent rating under 
DC 8515, or any other relevant diagnostic code.  While the 
record reflects right median, ulnar, and radial sensorimotor 
neuropathy, it does not reflect complete paralysis of the 
median, ulnar, or radial nerves, and no such conditions have 
been diagnosed in the medical evidence.  Also, none of the 
following symptoms have been noted in the record: hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the place of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; cannot 
make a fist, and the index and middle finger remain extended; 
cannot flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to 
the palm; major limb for drop of the hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted falling 
within the line of the outer border of the index finger, or 
where the patient cannot extend the hand at the wrist, extend 
the proximal phalanges of the fingers, extend the thumb, or 
make lateral movement of the wrist, or where loss of 
synergetic motion of extensors seriously impairs the hand 
grip, or where total paralysis of the triceps occurs only as 
the greatest rarity; the "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb.  

The Board notes that the veteran has a mildly weakened 
flexion of the wrist, and some atrophy, and that these are 
some of the criteria for a rating in excess of 50 percent 
under DC 8515 and DC 8516.  However, the Board does not find 
that these symptoms alone cause the veteran's nerve 
disability to approximate complete paralysis of any nerve, 
and that, considering the totality of the veteran's symptoms 
due to right upper extremity sensorimotor neuropathy, such 
symptoms do not approximate the severity of symptomatology 
indicated in the criteria for ratings in excess of 50 percent 
under DC 8515, DC 8514, and DC 8516.  Accordingly, a 
disability rating in excess of 50 percent for right upper 
extremity sensorimotor neuropathy is not warranted.

Third, with respect to the veteran's right arm scar, a 10 
percent disability rating, but no more, is warranted.  On 
April 2006 VA examination, the scar was tender on examination 
on deep palpation, was not unstable, was deep with underlying 
soft tissue muscle damage, and had an area of 12 cm times 2.5 
cm.  As the veteran's scar has been shown to be painful on 
examination, a 10 percent rating under DC 7804 is warranted 
for the veteran's scar, which is the maximum rating under 
that code.  A rating under DC 7802 is not warranted, as the 
scar does not have an area of 144 inches or more, and a 
rating under DC 7803 is not warranted, as the veteran's scar 
is not unstable.  The Board notes that the veteran's scar is 
deep, and therefore could be rated under DC 7801.  However, 
as the veteran's scars have a total area of 30 square cm, and 
an area of 77 square cm is required for a 20 percent rating 
under DC 7801, a rating in excess of 10 percent under that 
code is not available.  Thus, the veteran's right arm scar 
warrants a disability rating of 10 percent, but not a 
disability rating in excess of 10 percent.

Finally, the veteran's right elbow degenerative arthritis 
warrants a 10 percent disability rating under DC 5003, as the 
veteran's right elbow has been shown in the medical record to 
have degenerative arthritis, established by x-ray findings, 
and limitation of right elbow motion.  On April 2006 VA 
examination, elbow flexion was up to 140 degrees total with 
pain starting at 100 degrees of flexion, the veteran was able 
to fully extend his forearm and elbow to 180 degrees, range 
of motion was the same in both passive and active including 
movements against gravity and resistance, and range of motion 
was not affected by fatigue, weakness, lack of endurance or 
incoordination, or repetitive use.  Thus, even considering 
any additional functional loss due to pain, weakness, excess 
fatigability, incoordination, or any other such factors not 
contemplated in the relevant rating criteria, the veteran's 
limitation of right elbow flexion is not to 90 degrees or 
less, and there is no limitation of extension.  Thus, a 
disability rating of 20 percent is not warranted under DC 
5206, and no rating under either DC 5207 or DC 5208 is 
warranted.  Therefore, a disability rating of 10 percent, but 
no more, is warranted for degenerative arthritis of the right 
elbow.

Accordingly, a disability rating in excess of 50 percent for 
right upper extremity sensorimotor neuropathy is not 
warranted, and ratings of 10 percent each, but no more, for a 
right arm scar and arthritis of the right elbow are 
warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.


ORDER

1. Entitlement to a disability rating in excess of 50 percent 
for right upper extremity sensorimotor neuropathy is denied.

2. Entitlement to a disability rating of 10 percent, but no 
more, for a right arm scar is granted, subject to the law and 
regulations governing the award of monetary benefits.

3. Entitlement to a disability rating of 10 percent, but no 
more, for degenerative arthritis of the right arm is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


